DISMISS and Opinion Filed February 25, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00909-CV

 MIDLAND FUNDING, LLC AND MIDLAND CREDIT MANAGEMENT,
                     INC., Appellants
                            V.
               JENNIFER MUSSELL, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-03437

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                           Opinion by Justice Schenck
      Before the Court is appellants’ motion to dismiss based on the parties’

settlement. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
210909F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MIDLAND FUNDING, LLC AND                      On Appeal from the 101st Judicial
MIDLAND CREDIT                                District Court, Dallas County, Texas
MANAGEMENT, INC., Appellants                  Trial Court Cause No. DC-21-03437.
                                              Opinion delivered by Justice
No. 05-21-00909-CV          V.                Schenck. Justices Molberg and
                                              Pedersen, III participating.
JENNIFER MUSSELL, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement among the parties, we ORDER that appellee
Jennifer Mussell recover her costs, if any, of this appeal from appellants Midland
Funding, LLC and Midland Credit Management, Inc.


Judgment entered February 25, 2022.




                                        –2–